DETAILED ACTION   

1.	The Office Action is in response to Application 17366356 filed on 07/02/2021. Claims 16-26 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17366356 filed on 07/02/2021.
Priority #			 Filling Data			 Country
10-2016-0120082		2016-09-20			  KR
10-2016-0127861                   2016-10-04                                KR

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 07/02/2021, 11/01/2021 and 07/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 16-18, 21-23, 26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by GUO  et al. (WO 2013096772).   

	Regarding claim 16, GUO  teaches a method of decoding a video (fig. 3), the method comprising: 
	decoding, from a bitstream (fig. 3, encoded video bitstream), an enabled flag indicating whether it is allowed to divide a block into two partitions or not (fig. 10, step 260; paragraph 0006, ….SDIP Flag and/or SDIP direction Flag; paragraph 0161, … determines whether there is a partition mode restriction when predicting video data); 
	when the enabled flag indicates that the division is allowed, determining, based on a first flag of 1-bit, whether to divide a current coding block into two partitions or not (fig. 10, step 264; as shown in page 35, Table 1, the flag is bin string which is 1 bit; paragraph 0164, … determines a partition mode (from the available partition modes) for partitioning a block currently being encoded (264)…; it divides the block into two, as shown in fig. 6. 150); 
	when it is determined to divide the current coding block, determining, based on a second flag of 1-bit, whether to divide the current coding block symmetrically or asymmetrically (fig. 6, it is divided asymmetrically, for example, 154, 156; or symmetrically, for example, 150, 142; fig. 10, step 266; paragraph 0163, … After determining a partition mode for coding the current block, video encoder 20 may identify the selected partition mode in a partition mode table that includes SDIP modes, as described above (266));
	and determining, based on a third flag of 1-bit, whether to divide the current coding block in a horizontal direction or in a vertical direction (as shown in fig. 6; it divides block in a horizontal, for example, 152/154 or vertical direction, for example, 156/158; paragraph 0035, … SDIP generally allows a CU to be divided into parallel, non-square Pus…, where "NxM" refers to N pixels vertically and M pixels horizontally) wherein when it is determined to divide the current coding block asymmetrically, the current coding block is partitioned into a first partition that has a ¾ size of the current coding block and a second partition that has a ¼ size of the current coding block (as shown in fig. 8, in which, for example, 232A has ¼ size and 234A has ¾ size), and wherein locations of the first partition and the second partition in the current coding block is determined based on a fourth flag of 1-bit (fig. 8; paragraph 0176, … The entropy coded data may also indicate sizes for the PUs and spatial locations of the PUs relative to each other and/or relative to the current block): 

	Regarding claim 21, GUO  teaches a method of encoding a video (fig. 2), the method comprising: 
	encoding a first flag of 1-bit specifying whether a current coding block is divided into two partitions or not (fig. 10, step 260; paragraph 0006, ….SDIP Flag and/or SDIP direction Flag; paragraph 0161, … determines whether there is a partition mode restriction when predicting video data); 
	when the current coding block is divided into two partitions, encoding a second flag of 1-bit specifying whether the current coding block is divided symmetrically or asymmetrically (fig. 10, step 264; as shown in page 35, Table 1, the flag is bin string which is 1 bit; paragraph 0164, … determines a partition mode (from the available partition modes) for partitioning a block currently being encoded (264)…; it divides the block into two, as shown in fig. 6. 150; fig. 6, it is divided asymmetrically, for example, 154, 156; or symmetrically, for example, 150, 142; fig. 10, step 266; paragraph 0163, … After determining a partition mode for coding the current block, video encoder 20 may identify the selected partition mode in a partition mode table that includes SDIP modes, as described above (266));
	encoding a third flag of 1-bit specifying whether the current coding block is divided in a horizontal direction or in a vertical direction (as shown in fig. 6; it divides block in a horizontal, for example, 152/154 or vertical direction, for example, 156/158; paragraph 0035, … SDIP generally allows a CU to be divided into parallel, non-square Pus…, where "NxM" refers to N pixels vertically and M pixels horizontally) and encoding an enabled flag indicating whether it is allowed to divide a block into two partitions or not, wherein when the current coding block is divided asymmetrically, the current coding block is partitioned into a first partition that has a ¾ size of the current coding block and a second partition that has a ¼ size of the current coding block (as shown in fig. 8, in which, for example, 232A has ¼ size and 234A has ¾ size), 
	and wherein a fourth flag of 1-bit which is used to determine locations of the first partition and the second partition in the current coding block is further encoded (fig. 8; paragraph 0176, … The entropy coded data may also indicate sizes for the PUs and spatial locations of the PUs relative to each other and/or relative to the current block).

	Regarding claim 26, GUO  teaches a non-transitory computer-readable medium for storing data associated with a video signal (fig. 1, video source 18; paragraph 0048-0049, Video source 18 of source device 12 may include a video capture device, such as a video camera, a video archive containing previously captured video, and/or a video feed interface to receive video from a video content provider), comprising: a data stream stored in the non-transitory computer-readable medium(paragraph 0048-0049, Video source 18 of source device 12 may include a video capture device, such as a video camera, a video archive containing previously captured video, and/or a video feed interface to receive video from a video content provide) : the data stream being encoded by an encoding method which comprising (fig. 2):
	encoding a first flag of 1-bit specifying whether a current coding block is divided into two partitions or not (fig. 10, step 260; paragraph 0006, ….SDIP Flag and/or SDIP direction Flag; paragraph 0161, … determines whether there is a partition mode restriction when predicting video data); 
	when the current coding block is divided into two partitions, encoding a second flag of 1-bit specifying whether the current coding block is divided symmetrically or asymmetrically (fig. 10, step 264; as shown in page 35, Table 1, the flag is bin string which is 1 bit; paragraph 0164, … determines a partition mode (from the available partition modes) for partitioning a block currently being encoded (264)…; it divides the block into two, as shown in fig. 6. 150; fig. 6, it is divided asymmetrically, for example, 154, 156; or symmetrically, for example, 150, 142; fig. 10, step 266; paragraph 0163, … After determining a partition mode for coding the current block, video encoder 20 may identify the selected partition mode in a partition mode table that includes SDIP modes, as described above (266));
	encoding a third flag of 1-bit specifying whether the current coding block is divided in a horizontal direction or in a vertical direction (as shown in fig. 6; it divides block in a horizontal, for example, 152/154 or vertical direction, for example, 156/158; paragraph 0035, … SDIP generally allows a CU to be divided into parallel, non-square Pus…, where "NxM" refers to N pixels vertically and M pixels horizontally) and encoding an enabled flag indicating whether it is allowed to divide a block into two partitions or not, wherein when the current coding block is divided asymmetrically, the current coding block is partitioned into a first partition that has a ¾ size of the current coding block and a second partition that has a ¼ size of the current coding block (as shown in fig. 8, in which, for example, 232A has ¼ size and 234A has ¾ size), 
	and wherein a fourth flag of 1-bit which is used to determine locations of the first partition and the second partition in the current coding block is further encoded (fig. 8; paragraph 0176, … The entropy coded data may also indicate sizes for the PUs and spatial locations of the PUs relative to each other and/or relative to the current block).

	Regarding claim 17, GUO teaches the limitations recited in claim 16 as discussed above. In addition, GUO further discloses that when it is determined to divide the current coding block in the horizontal direction, based on the fourth flag, it is determined whether the first partition is located at an upper side or a bottom side of the current coding block (page 39, Table III, in which, PART_2NxuN or PART_2NxnD mode, the fourth bit  of 00100 or 00101 determines whether the first partition is located at an upper side or a bottom side of the current coding block as shown in fig. 6, 156/158), and wherein when it is determined to divide the current coding block in the vertical direction, based on the fourth flag, it is determined whether the first partition is located at a left side or a right side of the current coding block (page 39, Table III, PART_nLx2N or nRx2N mode, the fourth bit of 00000 or 00001 determines whether the first partition is located at a left side or a right side of the current coding block, as shown in fig. 6, 152/154).

	Regarding claim 18, GUO teaches the limitations recited in claim 16 as discussed above. In addition, GUO further discloses that a number of asymmetric partition types available for the current coding block is varied according to a size of the current block (as shown in fig. 10, step 260/262, in which, available partition modes is varied depend on the size of the current block, as also suggested in paragraph 0161, … video encoder 20 initially determines whether there is a partition mode restriction when predicting video data (260). For example, as noted above, certain partition modes may be unavailable when predicting video data. That is, in some instances, SDIP modes may not be available for all CU sizes or depths. In any case, video encoder 20 may determine the partition modes that are available for partitioning a block of video data; in which, since the available modes is varied, the number of asymmetric partition types available for the current coding block is also varied).

	Regarding claim 22, GUO teaches the limitations recited in claim 21 as discussed above. In addition, GUO further discloses that when it is determined to divide the current coding block in the horizontal direction, based on the fourth flag, it is determined whether the first partition is located at an upper side or a bottom side of the current coding block (page 39, Table III, in which, PART_2NxuN or PART_2NxnD mode, the fourth bit  of 00100 or 00101 determines whether the first partition is located at an upper side or a bottom side of the current coding block as shown in fig. 6, 156/158), and wherein when it is determined to divide the current coding block in the vertical direction, based on the fourth flag, it is determined whether the first partition is located at a left side or a right side of the current coding block (page 39, Table III, PART_nLx2N or nRx2N mode, the fourth bit of 00000 or 00001 determines whether the first partition is located at a left side or a right side of the current coding block, as shown in fig. 6, 152/154).

	Regarding claim 23, GUO teaches the limitations recited in claim 21 as discussed above. In addition, GUO further discloses that a number of asymmetric partition types available for the current coding block is varied according to a size of the current block (as shown in fig. 10, step 260/262, in which, available partition modes is varied depend on the size of the current block, as also suggested in paragraph 0161, … video encoder 20 initially determines whether there is a partition mode restriction when predicting video data (260). For example, as noted above, certain partition modes may be unavailable when predicting video data. That is, in some instances, SDIP modes may not be available for all CU sizes or depths. In any case, video encoder 20 may determine the partition modes that are available for partitioning a block of video data; in which, since the available modes is varied, the number of asymmetric partition types available for the current coding block is also varied).


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 19, 20, 24, 25 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over GUO  et al. (WO 2013096772) ) and in view of   FRANCOIS  et al. (WO 2014001547).
 
	Regarding claim 19, GUO teaches the limitations recited in claim 16 as discussed above. In addition, GUO further discloses that it is determined to divide the current coding block into the two partitions (fig. 6, 150-158).
	It is noticed that GUO does not disclose explicitly of decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted.
	FRANCOIS discloses of decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted (fig. 4(a), normal mode; page 7, line 25-35,  … . A flag called "ts_flag" signalling if the block is using the Normal mode or the Transform Skip mode is decoded by the decoding module 403… In the normal mode, the decoded coefficients are processed by the inverse quantization module 21 1 and by the inverse transform module 212; in which, normal mode specify whether an inverse-transform is skipped or not is omitted ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted as taught by Nakamura as a modification to the method for the benefit of that can have normal mode and skip mode (see FRANCOIS, page 7).
	Regarding claim 20, the combination of GUO and FRANCOIS the limitations recited in claim 16 as discussed above. In addition, FRANCOIS further discloses that when decoding of the transform skip flag is omitted, skipping the inverse-transform for the first partition or the second partition is not allowed (as shown in fig. 5, in normal mode, skipping the inverse-transform for the first partition or the second partition is not allowed; page 8, line 5-20, … Figure 5 depicts operations 501 in an HEVC encoder for the normal mode only, that is, when Transform Skip mode is disabled… they are also inverse quantized by the inverse quantization module 21 1 and inverse transformed by the inverse transform module 212 to reconstruct the decoded residual signal).
	The motivation of combination is the same as in claim 19’s rejection.

	Regarding claim 24, GUO teaches the limitations recited in claim 21 as discussed above. In addition, GUO further discloses that it is determined to divide the current coding block into the two partitions (fig. 6, 150-158).
	It is noticed that GUO does not disclose explicitly of encoding of a transform skip flag which specifying whether a transform is skipped or not is omitted.
	FRANCOIS discloses of encoding of a transform skip flag which specifying whether a transform is skipped or not is omitted (fig. 4(a), normal mode; page 7, line 25-35,  … . A flag called "ts_flag" signalling if the block is using the Normal mode or the Transform Skip mode is decoded by the decoding module 403… In the normal mode, the decoded coefficients are processed by the inverse quantization module 21 1 and by the inverse transform module 212; in which, normal mode specify whether an inverse-transform is skipped or not is omitted ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology encoding of a transform skip flag which specifying whether a transform is skipped or not is omitted as taught by Nakamura as a modification to the method for the benefit of that can have normal mode and skip mode (see FRANCOIS, page 7).
	Regarding claim 25, the combination of GUO and FRANCOIS the limitations recited in claim 24 as discussed above. In addition, FRANCOIS further discloses that when encoding of the transform skip flag is omitted, skipping the transform for the first partition or the second partition is not allowed (as shown in fig. 5, in normal mode, skipping the inverse-transform for the first partition or the second partition is not allowed; page 8, line 5-20, … Figure 5 depicts operations 501 in an HEVC encoder for the normal mode only, that is, when Transform Skip mode is disabled… they are also inverse quantized by the inverse quantization module 21 1 and inverse transformed by the inverse transform module 212 to reconstruct the decoded residual signal).
	The motivation of combination is the same as in claim 19’s rejection.

Claim Rejections - 35 USC § 101

9.	Claim Rejections - 35 USC §101 35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

10. 	Claim 26 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

  	MPEP 2111.05(III)indicates that a claim to a computer readable medium may have either a functional or a non-functional relationship with an internal computer system. A functional relationship requiring that programing on the medium performs some function with respect to the computer system with which the medium is associated. A claim that is directed, as whole, computer readable medium that merely serves as a support for information or data the claim related to non-functional descriptive material which is considered to be an abstract idea (See MPEP 2111.05). 
	Claim 26 does not indicate that the computer readable medium interacts with an encoder which transforms the data for display nor do the claims indicate that the medium includes instructions for causing a computer to implement the encoding method and thus the computer readable medium forms no functional relationship with a computer system. Rather the claims relates entirely to data stream. Therefore, the medium merely serves as a support for data.
	The claimed computer readable medium has only a non-functional relationship with its associated computer system and hence is an abstract idea. The claim does not recite any additional elements beyond describing the data stored upon the medium and thus does not amount to more than the judicial exception following the “No” prong from step 2B and indicating that the claim is not eligible subject matter.

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423